PER CURIAM.
Respondent, the father of the juveniles A.S., N.S., M.S., N.S., E.S., and B.S. Jr., appeals from orders adjudicating the juveniles neglected, granting custody of the juveniles to the Cumberland County Department of Social Services, and denying him visitation.1
Respondent's appellate counsel filed a no-merit brief pursuant to Rule 3.1(d) of the Rules of Appellate Procedure, stating that after a conscientious and thorough review of the record on appeal, he was unable to identify any issues of merit on which to base an argument for relief. See N.C. R. App. P. 3.1(d). Appellate counsel provided Respondent with copies of the no-merit brief, trial transcript, and record on appeal, and advised him of his right to file a brief with this Court as required by Rule 3.1(d). Respondent did not exercise his right under Rule 3.1(d) to a file a pro se brief.
"Rule 3.1(d) does not explicitly grant indigent parents the right to receive an Anders -type review of the record by our Court, which would allow our Court to consider issues not explicitly raised on appeal." In re L.V. , --- N.C. App. ----, ----, 814 S.E.2d 928, 929 n.2 (2018). As a result, any arguments challenging the trial court's orders are abandoned on appeal. See N.C. R. App. P. 28(b)(6) ("Issues not presented in a party's brief, or in support of which no reason or argument is stated, will be taken as abandoned."). Accordingly, we affirm the trial court's orders.
AFFIRMED.
Report per Rule 30(e).
Panel consisting of Judges DIETZ, TYSON, and MURPHY.

The juveniles' mother did not appeal the trial court's orders and is not a party to this appeal. Respondent is not the father of N.T., and N.T.'s father did not appeal the trial court's orders and is also not a party to this appeal. Thus, N.T. is not a subject of this appeal.